UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-6906



In Re: ROY STEVE DAVIS,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CR-89-407-A)


Submitted:   September 8, 2000        Decided:   September 18, 2000


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roy Steve Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy Steve Davis has filed a petition for a writ of mandamus.

He seeks to have this court direct the district court to consider

issues raised in a 28 U.S.C.A. § 2255 (West Supp. 2000) motion

filed in 1997.    The § 2255 motion was denied and this court denied

a certificate of appealability and dismissed the appeal.     Mandamus

relief is available only when the petitioner has a clear right to

the relief sought.     See In re First Fed. Sav. & Loan Ass’n, 860

F.2d 135, 138 (4th Cir. 1988).         Further, mandamus is a drastic

remedy and should only be used in extraordinary situations.       See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).      Mandamus relief is only

available when there are no other means by which the relief sought

could be granted.    See In re Beard, 811 F.2d at 826.

     Because the § 2255 motion has been denied in the district

court and on appeal, Davis has not shown a clear right to the re-

lief sought.     Although we grant Davis’ motion to proceed in forma

pauperis, we deny his petition for mandamus relief.       We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                      PETITION DENIED




                                   2